Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 07, 2018

The Court of Appeals hereby passes the following order:

A18A2093. AARON L. JOHNSON v. WILCOX STATE PRISON et al.

       Aaron L. Johnson, a prison inmate, filed a civil action against the Wilcox State
Prison, et al., alleging that the defendants were negligent in failing to detect his throat
cancer. The trial court dismissed the complaint, and Johnson filed this direct appeal.
We, however, lack jurisdiction.
       Because Johnson is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8,
an appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35, the party wishing to appeal must file an
application for discretionary appeal to the appropriate appellate court. Because a
prisoner has no right of direct appeal in civil cases, we lack jurisdiction to consider
this direct appeal from the superior court’s order. See Jones v. Townsend, 267 Ga.
489 (480 SE2d 24) (1997). This appeal is therefore DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/07/2018
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.